
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.39.1


March 28, 2001

Adam Klein
7 Lowell Street
Cambridge, MA 02138

Dear Adam:

        As you and I have discussed, due to impending company restructuring your
employment will be ending at Ask Jeeves. This letter is to detail the terms and
conditions of your separation from the company.

•Your employment termination date will be April 30, 2001; you will be paid at
your regular base pay rate through this date. You will be paid out your accrued
Paid Time Off and any ESPP refund that is applicable; this will be paid to you
on or before May 15, 2001.

•You agree to be available for transition duties subsequent to April 30, 2001 on
an ad-hoc basis to assist with transition issues. In no case will you be
required to perform work on site at Ask Jeeves past May 15, 2001.

•As part of your employment agreement with Ask Jeeves, the company will honor
the following obligations:

•Payment to you of the equivalent of 12 (twelve) months of base salary, an
amount of $290,000.00 subject to applicable taxes and withholdings. This amount
will be paid to you subsequent to April 30, 2001 in a manner to be determined by
Ask Jeeves but no more frequently than 12 (twelve) monthly increments.

•Accelerated vesting of your stock options equivalent to vesting through
April 30, 2002.

        In consideration for your signing and returning the General Release of
Claims (attached), Ask Jeeves further agrees:

•You will receive a quarterly hiring bonus of $25,000 (subject to deductions)
for Q2, 2002.

•You will not be required to refund any portion of quarterly hiring bonuses paid
to you since your date of hire.

•Relative to your existing lodging obligations at 650 Delancey St., SF, CA
94107, Ask Jeeves will assume financial responsibility for the remainder of the
6 month lease at the time you vacate the premises. You agree to provide Ask
Jeeves with a minimum of a 15-day notice that you intend to vacate the premises.

•Ask Jeeves will reimburse you for the actual cost of relocating up to a maximum
of $20,000; this includes coach-class air transportation. You will be required
to submit receipts or invoices to Human Resources in order for expenses to be
paid, either directly to a vendor or as reimbursement to you.

•Your eligibility for Ask Jeeves health insurance and welfare benefits will
continue until April 30, 2001. At that time, you will be eligible for
continuation of your health benefits coverage through COBRA; enrollment and
eligibility information will be provided to you within 30 days of your
termination date. If you extend your health benefits through COBRA, Ask Jeeves
agrees to pay the premiums for you and your covered dependents through
October 31, 2001 or until you and your dependents are eligible to be covered
under a different group health plan, whichever is earlier.

1

--------------------------------------------------------------------------------



        No later than May 15, 2001, you will return all company assets and
equipment, including but not limited to laptop computer, accessories and/or home
office equipment, pager, cell phone, building access card and keys, files and
any and all other company materials in your possession.

        You agree to maintain a professional attitude and not engage in any
detrimental comments or actions toward anything related to Ask Jeeves, in any
and all dealings with Ask Jeeves clients, prospects or employees. You and Ask
Jeeves agree that any official communication regarding your departure be
mutually-acceptable.

        You will continue to be bound by the Non-Compete, Confidential
Information and Invention Assignment Agreement and the Insider Trading Policy
you have executed.

        Please review this document and the attached Release of Claims; I
encourage you to consult professional counsel if you so desire. As the Release
of Claims indicates, you have up to 21 working days to review these documents.
Once executed, you have 7 days to revoke your execution. Please sign where
indicated to reflect our agreement on these terms and then return to me this
document and an executed Release of Claims. If you have any questions, feel free
to contact me at (510) 985-7578 or Paul Bianchi, Senior Vice President Human
Resources at (510) 985-7587.

Sincerely,

/s/  A. GEORGE BATTLE      

Skip Battle
Chief Executive Officer
Ask Jeeves, Inc.

Confirmation

        I have read, understand and accept the terms and conditions above.

/s/  ADAM KLEIN      

--------------------------------------------------------------------------------

  April 10, 2001

--------------------------------------------------------------------------------

Adam Klein   Date:

Cc:Paul Bianchi, SVP HR
Personnel file

2

--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND FULL RELEASE OF ALL CLAIMS

        This Separation Agreement and Full Release of All Claims ("Agreement")
is entered into between Adam Klein ("Employee") and Ask Jeeves, Inc.
("Company").

        Whereas, Employee acknowledges the termination of Employee's employment
with Company effective as of April 30, 2001 (the "Termination Date"), and
Employee agrees that his or her employment and the termination from that
employment shall not give rise to any claim on Employee's part against Company.

        In consideration of the mutual covenants and promises contained in this
Agreement, Employee and Company agree as follows:

        1.    Payment.    In consideration for this Agreement, Company will pay
to Employee such benefits as described below:

•You will receive a quarterly hiring bonus of $25,000 (subject to deductions)
for Q2, 2002.

•You will not be required to refund any portion of quarterly hiring bonuses paid
to you since your date of hire.

•Relative to your existing lodging obligations at 650 Delancey St., SF, CA,
94107, Ask Jeeves will assume financial responsibility for the remainder of the
6 month lease at the time you vacate the premises. You agree to provide Ask
Jeeves with a minimum of a 15-day notice that you intend to vacate the premises.

•Ask Jeeves will reimburse you for the actual costs of relocating up to a
maximum of $20,000; this includes coach-class air transportation. You will be
required to submit receipts or invoices to Human Resources in order for expenses
to be paid, either directly to a vendor or as reimbursement to you.

•Your eligibility for Ask Jeeves health insurance and welfare benefits will
continue until April 30, 2001. At that time, you will be eligible for
continuation of your health benefits coverage through COBRA; enrollment and
eligibility information will be provided to you within 30 days of your
termination date. If you extend your health benefits through COBRA, Ask Jeeves
agrees to pay the premiums for you and your covered dependents through
October 31, 2001 or until you and your dependents are eligible to be covered
under a different group health plan, whichever is earlier.

Company shall pay Employee the amounts specified above within thirty (30) days
after the expiration of the seven (7) day revocation period described below.

        2.    Releases and Waivers.    

        (a)  Employee, on behalf of Employee, his or her heirs, executors,
personal representatives, administrators and assigns, hereby releases and
forever unconditionally and irrevocably discharges Company, its predecessors,
successors, assigns, parents, subsidiaries and affiliates, and its and their
present and former shareholders, officers, directors, employees, agents and
servants collectively, the "Company Releases") from any and all claims, demands,
liabilities, responsibilities, causes of action, obligations, damages, liens,
costs and expenses (including attorneys' fees and costs) whether known or
unknown and whether based on tort, contract, statute or ordinance, claim of
constructive discharge, employment discrimination of any kind, breach of
contract or covenant, negligent or intentional infliction of emotional distress,
misrepresentation, fraud, or other tortious conduct, now or heretofore owned or
held or which Employee may own or hold in the future against the Company
Releasees or any of them. Employee understands that this shall constitute a
general release of the Company Releasees, severally and collectively.

3

--------------------------------------------------------------------------------


        (b)  The general release above shall extend to and cover without
limitation claims, demands, liabilities, responsibilities, causes of action,
obligations, damages, liens, costs and expenses arising out of or relating in
any way to the employment relationship, the termination of the employment
relationship, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, and any similar or analogous state of California law or
regulation, including without limitation the California Fair Employment and
Housing Act or any similar or analogous federal, state or local legislation or
regulation relevant or applicable to the employment relationship. However, this
release shall not cover any of Employee's rights under the Age Discrimination in
Employment Act which may arise after the date on which Employee executes this
Agreement, or any obligation for any benefits due Employee under any Company
401(k) plan.

        (c)  Employee specifically waives the benefits of Section 1542 of the
California Civil Code that provides:

A general release does not extend to claims that the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

        (d)  Employee understands that by signing this Agreement, Employee fully
and completely waives and gives up all claims Employee may have against Company
Releasees, whether known to Employee or not.

        3.    Binding Obligation; Attorney's Fees.    Employee understands that
this Agreement constitutes a binding, legal obligation on Employee's part, and
that after signing it, Employee will not be able to bring suit or make any other
kind of claim against Company or anyone else with respect to any matter arising
out of Employee's employment with Company or Employee's termination from that
employment. Employee specifically agrees not to do so and to pay damages,
including costs, and attorneys' fees, if Employee breaches this agreement.

        4.    Confidentiality.    Employee agrees to keep the terms of this
Agreement, including the amount paid to Employee, confidential. Employee further
agrees not to disparage Company or its employees, products or business
practices.

        5.    Employment, Confidential Information and Invention Assignment
Agreement.    Employee agrees to continue to comply with the terms of the
Employment, Confidential Information and Invention Assignment Agreement which
will remain in force and effect up to and after termination of Employee's
employment.

        6.    Limitation of Liability.    EMPLOYEE UNDERSTANDS AND AGREES THAT
COMPANY SHALL NOT BE LIABLE FOR ANY COLLATERAL, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND, ARISING OUT OF OR RELATING TO THIS AGREEMENT,
EMPLOYEE'S EMPLOYMENT OR EMPLOYEE'S SEVERANCE, WHETHER IN CONTRACT, TORT, OR
OTHERWISE. THIS SECTION SHALL SURVIVE ANY TERMINATION OR EXPIRATION OF THIS
AGREEMENT.

        7.    Employee Rights.    

        (a)  EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ AND UNDERSTANDS THE
CONTENTS OF THIS AGREEMENT. EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS BEEN
SPECIFICALLY ADVISED BY COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT.
EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS EXECUTED THIS AGREEMENT VOLUNTARILY AND
OF HIS OR HER OWN FREE WILL, WITHOUT COERCION AND WITH FULL KNOWLEDGE OF WHAT IT
MEANS TO DO SO.

        (b)  Employee acknowledges that Employee was entitled to and used or
waived a period of up to twenty-one (21) days to consider this Agreement.

4

--------------------------------------------------------------------------------


        (c)  Employee acknowledges that this Agreement may be revoked by
Employee within seven (7) days of the date signed below by Employee by
delivering written notice to Company of such revocation. After such seven (7)
day period, this Agreement shall be irrevocable.

        8.    Headings; Severability.    The headings in this Agreement are for
convenience only. In the event that any provision in this Agreement shall be
held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

        9.    Governing Law.    This Agreement will be governed and construed in
accordance with the laws of the State of California as applied to agreements
taking place wholly within California between California residents. Employee
hereby expressly consents to the personal jurisdiction of the state court in the
County of Santa Clara, California and the federal court in the Northern District
of California for any lawsuit between Employee and Company arising from or
related to this Agreement.

        10.    Entire Agreement; Counterparts.    This Agreement sets forth the
entire agreement between Employee and Company and supersedes any prior or
contemporaneous agreements, understandings and representations, whether oral or
written, between the parties regarding this subject. This Agreement may not be
altered, amended or modified, except by a further written document signed
between the parties. This Agreement may be signed in counterparts.

Employee   Ask Jeeves, Inc.
/s/  ADAM KLEIN      

--------------------------------------------------------------------------------

Signature
 
/s/  PAUL BIANCHI      

--------------------------------------------------------------------------------

Signature
Adam Klein

--------------------------------------------------------------------------------

Name
 
Paul Bianchi

--------------------------------------------------------------------------------

Name
April 10, 2001

--------------------------------------------------------------------------------

Date
 
3/28/01

--------------------------------------------------------------------------------

Date

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.39.1

